Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Response to Amendment
As a result of the amendments to the claim, the objection over Claim 1 has been withdrawn. 
Also, all rejections and objections over Claim 2 has been withdrawn due to cancellation of the claim. 
Claim 1 is currently pending in this Office Action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulseth et al. (US 2017/0251882) in view of Overstreet (US 5,937,743).
Regarding Claim 1, Ulseth discloses tongs capable of grasping a sandwich, said tongs including: a handle (grip member 14); a pair of elongated tong arms connected to said handle and extending substantially parallel to each other outwardly from said handle (arms 112), said handle biasing said tong arms being to pivot between an open position and a closed position (“facilitates inward and outward movement of arms”, paragraph 20); a net connected to said tongs and suspended between said arms (spatula head member 200), wherein said closed position of said tong arms forms opposing net side wall portions defining a sandwich holding space therewithin (see Fig. 1C and paragraph 17).
Ulseth does not specifically teach a net with a latticework structure. However, Ulseth is directed to a spatula head having a plurality of holes allowing drainage of liquid. Therefore, Overstreet is relied on to teach a tong having a holding space for a taco to allow the taco to be submerged during deep frying (see abstract). Overstreet uses variations of latticework net to hold the taco therewithin (see wire mesh 40 in  Fig. 3, 5, and 6). The wire mesh facilitates cooking oil reaching the taco for even heat distribution (see Claim 10).  Likewise, the mesh would also be advantageous for draining the oil when cooking is complete. 
Therefore, since both Ulseth and Overstreet are directed to handles having a permeable holding space for food products, it would have been obvious to one of ordinary skill in the art to use a wire mesh structure to facilitate permeation of cooking liquid. 


Response to Arguments
Applicant’s argument in the response filed 2 June 2022 has been considered, but is found not persuasive. 
Applicant submits that the claimed lattice work is designed to secure a sandwich surface while rotating and dipping the sandwich surface. Applicant also submits that the claimed lattice structure allows permeation of liquid into the sandwich bun, while the bun is in an inverted position in the liquid. Therefore, applicant argues that it is unclear how Ulseth’s spatula can be combined or modified to a latticework net that applicant utilizes. The argument is not persuasive because applicant’s argument is directed to an intended use of the claimed invention. Therefore, applicant’s arguments are not commensurate with the claim because independent Claim 1 is directed to a product that is defined solely by the structure and not by a method of using said product. Also, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, the term “latticework net” is construed to be materials that have been interlaced such that it creates a mesh structure which is seen to be taught by the Overstreet reference. It was presented that one of ordinary skill in the art would have substituted the latticework net of Overstreet into the tongs of Ulseth to provide increase permeation of liquid while maintaining the foodstuff within the hammock 19. Applicant has not presented arguments as to why the prior art do not meet the structures of the claim. Rather, it appears applicant’s argument is directed to how the prior art do not perform the same intended use as applicant. 
Applicant further argues that Ulseth does not teach sandwich holding space must be a latticework net on the food surface for ensuring the entire sandwich content is secured and submits that applicant’s does not cook or drain liquid from underneath the sandwich. However, the claim is directed to a product, prior art only needs to be capable of positioning a sandwich within the sandwich holding space. It is maintained that the combination of Ulseth and Overstreet would have arrived to a tong capable of grasping a sandwich having a latticework net between the tong arms. 
Applicant argues that the Overstreet reference is directed to taco and not a sandwich and submits that the holding space must be designed according to the specific food and the process. The argument is not persuasive because it is the position of the Examiner that the latticework net of Overstreet is also capable of holding a sandwich. Furthermore, since the claim is directed to a product, it is not required for the prior art tong to be used for a sandwich. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Applicant argues that the Overstreet reference cannot be used to rotate and cook a taco while holding the contents inside the taco shell. The argument is not persuasive because the argument is directed to an intended use of the claimed invention. Therefore, applicant’s argument do not address why the prior art does not meet the structure of the claim. Furthermore, the rejection primarily relies on Ulseth to teach the structures of tong arms where Ulseth notes that the arms facilitates flipping of the food items (paragraph 18). Therefore, it is seen that the prior art tongs would also be capable of rotating and flipping the food content held inside the sandwich holding space. 
Applicant argues that one of ordinary skill in the art would clearly see that the linked wire mesh of the Overstreet reference could not be extended to a sandwich length to form the sandwich holding space. However, the argument is not persuasive because the claim do not limit the structure to any particular size or length. The limitation “defining a sandwich holding space” does not inherently define any length or size. Therefore, it is maintained that the latticework net of the prior art would also be capable of holding a sandwich. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. In other words, one of ordinary skill in the art in possession of the Ulseth and Overstreet reference is not necessarily limited to tacos, and would be capable of applying the teachings of the prior art to any food items.  This is especially true since Overstreet explicitly recites “It is envisioned that the present invention be used to deep fry other food items, such as deep fried pastries like fruit pie.
It is another object of the present invention to provide a 20 device that prevents the meat from spilling during cooking.” (see Col 3, Ln. 18-21). 
For these reasons above, the rejection over Claim 1 has been maintained. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792